11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Joseph Kuruvila and Jamie Joseph,              * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 48,450-A.

Vs. No. 11-13-00333-CV                         * September 25, 2014

Wells Fargo Bank, National Association         * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Joseph Kuruvila and Jamie Joseph.